Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	The information disclosure statement submitted on June 29, 2020 has been considered by the examiner and made of record in the application file.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 

Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 21, 25, 28, 30-35, 37, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8, and 13-15 of U.S. Patent 9,866,643.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 9,866,643.
Please see the following table for the claim 21 analysis (and similarly applied to claim 35):
16/915,180
9,886,643
Claim Interpretation
21.  A beacon device for providing location services, comprising: 
a non-transitory memory 

the stored instructions to 
perform operations comprising: 
receiving beacon information 




comprising connection information for a plurality of 
beacons;  
updating a beacon entry stored 
in a database based on the received beacon information;  












receiving a beacon request from 
a first user device;  



selecting a beacon from the plurality of beacons based on the beacon entry and 
the beacon request;  


providing selected beacon information to the first user device for registering the selected 
beacon with the first user device, the selected beacon 
information including connection information for the selected beacon;  

receiving from the first user device, a user message;  and 



providing content of the user message to a second user device in communication with at 
least one of the plurality of beacons. 


comprising: 
a non-transitory memory storing instructions;  and one or 

receiving beacon information from a beacon system through an application programming interface, the beacon information 
comprising connection 
information for a plurality of beacons;  
updating a beacon entry stored in a database based on the received beacon information, the beacon entry including a 
beacon location, beacon connection information, and beacon metadata;  
determining a confidence rating for the beacon entry based on at least one of attributes of the 


receiving a beacon request from a user device through the application programming interface, the beacon request indicating a user location;  selecting a first beacon from the plurality of beacons based on the beacon entry, the beacon request, and confidence ratings of the beacons;  and 
providing selected beacon information to the user 
device for registering the first 

beacon with the user device, 
the selected beacon 
information including the connection information for the first beacon.

receiving a user message 
from the first user device requesting that the connection information be shared 
with a second user device, and providing the connection information to the 
second user device (dependent claim 8).




Allowable Subject Matter
	Claims 21-40 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Goldman, Nehrenz, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  However, Goldman, Nehrenz, the other cited references, a thorough search in the art do not disclose or suggest receiving beacon information comprising connection information for a 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
June 17, 2021